Citation Nr: 0837645	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ear disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1990 to 
December 1990, from January 2000 to October 2000, and from 
January 2004 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the veteran initially appealed the 
disability ratings assigned for his left shoulder and 
cervical and lumbar spine disabilities, in addition to 
appealing service connection for the right ear.  According to 
two VA Form 9 substantive appeal documents, dated April 2007, 
the veteran has withdrawn his appeals on the increased rating 
issues.  Accordingly, the shoulder, cervical spine, and 
lumbar spine disability ratings will not be addressed herein.


FINDING OF FACT

The veteran has a right ear disability incurred while in 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right ear disability have been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  If 
all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all the evidence, a reasonable doubt arises regarding 
service origin, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 3.102.

The veteran's service medical records indicate that the 
veteran was involved in a vehicle accident in December 2004 
while on active duty.  A service treatment record from 
November 2004 showed that the veteran's ears were both 
normal.  Treatment records from December 2004, after the 
vehicle accident, show that the veteran's right ear tested 
abnormal.  In January 2005, the veteran had follow up 
treatment for pain and pressure in his right ear.  It was 
noted that he had some tenderness upon palpation of the lymph 
glands and Eustachian tube area.  He was diagnosed with 
Eustachian Tube Dysfunction.  

The veteran was treated by a private practitioner in February 
2005 while the veteran was still on active duty.  He was 
assessed with Eustachian Tube Dysfunction.

During the VA audiology examination in March 2006, the 
veteran indicated that his right ear felt "blocked up" and 
caused severe pain.  The examiner stated that the veteran had 
normal hearing and no sign of ear disease, providing evidence 
against this claim. 

The veteran also had a VA exam for his nose, sinus, larynx 
and pharynx in March 2006 to determine the etiology of the 
right ear pain.  The examiner noted that he had treated the 
veteran on two prior occasions for right ear pain.  The 
veteran complained of pressure in the right ear, which the 
examiner concluded was temporomandibular joint (TMJ) pain.  
The diagnosis was TMJ pain on the right.

The veteran also underwent a VA examination for ear disease 
in March 2006.  This examination concluded that the veteran 
had TM joint tenderness on the right and stated that the 
veteran probably had referred otalgia from the TM joint.

Also of record is a letter from the veteran's treating 
physician, dated December 2006, which briefly reviews the 
veteran's history of right ear pain and pressure.  He 
concluded that the clinical findings support a finding of 
perforations of the articular disc in the right T.M. joint.  
He stated that the resulting inflammation from the joint 
causes the pronounced pain in the veteran's right ear.

Based upon a review of the evidence, it appears that the 
right ear condition manifested during active service and that 
the symptoms, though given various diagnosis by different VA 
and private practitioners, have continued since active duty.  
Accordingly, the Board finds that service connection is 
warranted.

The appeal is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  
ORDER

Service connection for a right ear disability is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


